UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6700


LAMONT DORSEY,

                    Petitioner - Appellant,

             v.

JEFFERY B. KISER, VA DOC Department,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. T. S. Ellis, III, Senior District Judge. (1:17-cv-00217-TSE-JFA)


Submitted: September 26, 2017                               Decided: September 28, 2017


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Lamont Dorsey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamont Dorsey seeks to appeal the district court’s order dismissing his 28 U.S.C.

§ 2254 (2012) petition for failure to comply with the court’s order. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949). Because Dorsey may

remedy the deficiency by refiling his petition using the correct forms, we conclude that

the order Dorsey seeks to appeal is neither a final order nor an appealable interlocutory or

collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623 (4th Cir.

2015); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67

(4th Cir. 1993).

       Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                               DISMISSED




                                             2